Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims overcame the objections to the claims made in the previous Office Action.
The amendment to the claims overcame the rejections under 35 U.S.C. 112, made in the previous Office Action.
The double patenting rejection in the previous Office Action is withdrawn in view of filed terminal disclaimer. 

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 recites: “the or a further optical component”.  Applicant is advised to change this to: “the optical component or a further optical component”.  
Appropriate correction is required.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 – 18 are allowable if rewritten to overcome the objection above.

Response to Amendment
Applicant’s arguments, filed 2/24/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 – 7, 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeVoe et al. US 2011/0001950 (hereinafter DeVoe) in view of Van Saarloos US 2005/0237590 (hereinafter Saarloos) and BULLER et al. US 2017/0304894 (hereinafter BULLER).

Regarding claim 1, DeVoe teaches: an apparatus comprising:
the scanner comprising an optical component operable under the control of a galvanometer to reflect the laser beam over a first range of angles in a first dimension in order to scan an area to be solidified and the optical component or a further optical component operable under the control of a piezoelectric, voice coil or normal stress actuator to reflect the laser beam over a second range of angles in the first dimension in order to scan an area to be solidified (Fig. 1 - - an additive manufacturing apparatus comprising a scanner; [0071] - - the 1st mirror makes slow but large movements, the 2nd mirror performs faster corrections; mirror is actuated by a galvanometer; piezoelectric actuated mirrors), 

But DeVoe does not explicitly teach:
the piezoelectric, voice coil or normal stress actuator provides a faster dynamic response but a smaller range of movement of the laser beam than the galvanometer.

However, Saarloos teaches:


DeVoe and Saarloos are analogous art because they are from the same field of endeavor.  They all relate to controlling a light beam scanner.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by DeVoe, and incorporating piezoelectric drive being faster than galvanometer and smaller range than galvanometer, as taught by Saarloos.  

One of ordinary skill in the art would have been motivated to do this modification in order to control the optical beam to be at the required location, as suggested by Saarloos ([0092]).

But the combination of DeVoe and Saarloos does not explicitly teach: 
a selective laser melting or selective laser sintering additive manufacturing apparatus,
a scanner for directing a laser beam on to layers of powder to selectively melt or sinter the powder to form an object in a layer-by-layer manner,

However, BULLER teaches:
a selective laser melting or selective laser sintering additive manufacturing apparatus ([0008] - - melting or sintering; [0028] - - laser beam),
a scanner for directing a laser beam on to layers of powder to selectively melt or sinter the powder to form an object in a layer-by-layer manner (Fig. 1, [0111] - - 3d printing using powder; [0028] - - the scanning member can be a piezoelectric device or galvanometer),

DeVoe, Saarloos and BULLER are analogous art because they are from the same field of endeavor.  They all relate to controlling a light beam scanner.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by the combination of DeVoe and Saarloos, and incorporating selective laser sintering additive manufacturing, as taught by BULLER.  

One of ordinary skill in the art would have been motivated to do this modification in order to direct energy to the powder using the scanning member, as suggested by BULLER ([0028]).

Regarding claim 2, the combination of DeVoe, Saarloos and BULLER teaches all the limitations of the base claims as outlined above. 
DeVoe further teaches: the optical component and/or the further optical component comprises a tiltable optical component that can be rotated to reflect the laser beam over the range of angles ([0112] - - tilt at various angels)

Regarding claim 4, the combination of DeVoe, Saarloos and BULLER teaches all the limitations of the base claims as outlined above. 
DeVoe further teaches: an additional optical component operable under the control of a further galvanometer to reflect a laser beam over a third range of angles in a second dimension orthogonal to the first dimension in order to scan an area to be solidified ([0032] - - scan in 2 or 3 dimensions, e.g. x-y axes).

Regarding claim 5, the combination of DeVoe, Saarloos and BULLER teaches all the limitations of the base claims as outlined above. 
DeVoe further teaches: the optical component, the further optical component, the additional optical component or a further additional optical component is operable under the control of the piezoelectric, voice coil or normal stress actuator or a further piezoelectric, voice coil or normal stress actuator to reflect a laser beam over a fourth range of angles in the second dimension in order to scan an area to be solidified, (Fig. 2, Fig. 3, [0032], [0071] - - there are two beam monitors, each beam monitor comprises a beam steering module, each beam steering module comprises two actuators; at least one piezoelectric actuated mirror that makes high speed corrections).

Saarloos further teaches:


DeVoe, Saarloos and BULLER are combinable for the same rationale as set forth.

Regarding claim 6, the combination of DeVoe, Saarloos and BULLER teaches all the limitations of the base claims as outlined above. 
DeVoe further teaches: a first rotatable mirror under control of the galvanometer, a second rotatable mirror under control of a further galvanometer (Fig. 8, [0116] - - first and second galvanometers 50, 52 include mirrors rotated by a galvanometer; [0117] - - beam is scanned along the x-axis and y-axis) and a third rotatable mirror under the control of the piezoelectric, voice coil or normal stress actuator (Fig. 2, Fig. 3, [0071] - - beam steering module 66 includes a piezoelectric actuated mirror makes high speed corrections to the position of beam 26).

Regarding claim 7, the combination of DeVoe, Saarloos and BULLER teaches all the limitations of the base claims as outlined above. 
DeVoe further teaches: the third mirror is rotatable about a first axis and a second axis, the first axis being perpendicular to the second axis ([0071] - - the mirrors make corrections along one or two axes to reposition beam 26 within the plane normal to the optical axis; normal is perpendicular).

Regarding claim 9, the combination of DeVoe, Saarloos and BULLER teaches all the limitations of the base claims as outlined above. 
DeVoe further teaches: a low powered laser for generating a monitoring laser beam directed towards the third rotatable mirror and a sensor for detecting an angle at which the monitoring laser beam is reflected from the third rotatable mirror (Fig. 14, [0130] - - small fraction of beam 26 is a low powered laser; the shape and position sensor 187 is a sensor for detecting an angle of the beam).

Regarding claim 10, the combination of DeVoe, Saarloos and BULLER teaches all the limitations of the base claims as outlined above. 
DeVoe further teaches: a first rotatable mirror under the control of the galvanometer, a second rotatable mirror under the control of a further galvanometer (Fig. 8, [0116] - - first and second galvanometers 50, 52 include mirrors rotated by a galvanometer), and two further mirrors, a first of the two further mirrors rotatable about a first axis under the control of the piezoelectric, voice coil or normal stress actuator and a second of the two further mirrors rotatable about a second axis under the control of further piezoelectric, voice coil or normal stress actuator, the first axis being perpendicular to the second axis (Fig. 2, Fig. 3, [0071] - - beam steering module 66 normal to the optical axis; normal is perpendicular).

Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeVoe et al. US 2011/0001950 (hereinafter DeVoe) in view of Willey al. US 2007 /0176851 (hereinafter Willey).

Regarding claim 12, the combination of DeVoe, Saarloos and BULLER teaches all the limitations of the base claims as outlined above. 

But the combination of DeVoe, Saarloos and BULLER does not explicitly teach: the piezoelectric actuator comprises a piezoelectric stack.

However, Willey teaches: the piezoelectric actuator comprises a piezoelectric stack. (Fig. 16, [0102] - - actuators comprises piezoelectric stacks)

DeVoe, Saarloos, BULLER and Willey are analogous art because they are from the same field of endeavor.  They all relate to control mirrors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as DeVoe, Saarloos and BULLER, and incorporating piezoelectric stacks, as taught by Willey.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve controlling the position of a mirror, as suggested by Willey ([0102]).

Regarding claim 13, the combination of DeVoe, Saarloos, BULLER and Willey teach all the limitations of the base claims as outlined above. 
Willey further teaches: the optical component or the further optical component is operable under the control of a plurality of piezoelectric stacks (Fig. 16, [0102] - - actuators comprises piezoelectric stacks)

Regarding claim 14, the combination of DeVoe, Saarloos and BULLER teaches all the limitations of the base claims as outlined above. 

But the combination of DeVoe, Saarloos and BULLER does not explicitly teach: the optical component or the further optical component is operable under the control of at least three piezoelectric actuators.

However, Willey teaches: second optical component is operable under the control of at least three piezoelectric actuators (Fig. 16, [0102] - - piezoelectric stacks 1608a – d are 4 piezo electric actuators)

DeVoe, Saarloos, BULLER and Willey are analogous art because they are from the same field of endeavor.  They all relate to control mirrors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by the combination of DeVoe, Saarloos and BULLER, and incorporating 4 piezoelectric stacks, as taught by Willey.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve controlling the position of a mirror, as suggested by Willey ([0102]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116